In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-13-00433-CR


                             HAROLD WAYNE CAMPA, APPELLANT

                                                     V.

                                THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 242nd District Court
                                       Hale County, Texas
                Trial Court No. B19400-1302, Honorable Edward Lee Self, Presiding

                                               July 7, 2014

                                  MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL, J., and BOYD, S.J.1

       Harold Wayne Campa, appellant, appeals his conviction for Driving While

Intoxicated. Appellant was tried and found guilty by a jury and was assessed five years

in prison. Appellant’s counsel has filed a motion to withdraw, together with an Anders2

brief, wherein he certifies that, after diligently searching the record, he has concluded

that the appeal is without merit. Along with his brief, he has filed a copy of a letter sent


       1
           Senior Justice John T. Boyd, sitting by assignment.
       2
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
to appellant informing him of counsel’s belief that there was no reversible error and of

appellant’s right to file a pro se response. By letter dated May 16, 2014, this court also

notified appellant of his right to file his own brief or response by June 16, 2014, if he

wished to do so. To date, no response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal which included the indictment, pretrial discovery, a

pretrial motion for continuance, motion to suppress a recorded statement, adverse

rulings made at trial, jury selection and charge, sufficiency of the evidence to support

conviction and the punishment assessed, and the denial of a motion for new trial.

However, he then explained why the issues lacked merit.

       In addition, we conducted our own review of the record to assess the accuracy of

counsel’s conclusions and to uncover arguable error pursuant to In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d 508 (Tex. Crim.

App. 1991). After doing so, we concurred with counsel’s conclusions.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.3



                                                                 Brian Quinn
                                                                 Chief Justice



Do not publish.




       3
           Appellant has the right to file a petition for discretionary review with the Court of Criminal
Appeals.

                                                    2